 



 



Exhibit 10.2

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This Intellectual Property Security Agreement is entered into as of March 29,
2016 by and between HERITAGE BANK OF COMMERCE, a California corporation (“Bank”)
and USA TECHNOLOGIES, INC. (“Borrower”).

 

RECITALS

 

Bank has agreed to make certain advances of money and to extend certain
financial accommodations to Borrower under that certain Loan and Security
Agreement by and between Bank and Borrower dated of even date herewith (as
amended from time to time, the “Loan Agreement”). Capitalized terms used herein
are used as defined in the Loan Agreement. Pursuant to the terms of the Loan
Agreement, Borrower has granted to Bank a security interest in the Collateral.

 

NOW, THEREFORE, Borrower agrees as follows:

 

AGREEMENT

 

To secure its Obligations under the Loan Agreement, Borrower grants to Bank a
security interest in all of Borrower’s right, title and interest in, its
Intellectual Property (including without limitation those Copyrights, Patents
and Trademarks listed on Schedules A, B and C hereto) and all proceeds thereof
(such as, by way of example but not by way of limitation, license royalties and
proceeds of infringement suits), the right to sue for past, present and future
infringements, all rights corresponding thereto throughout the world and all
re-issues, divisions, continuations, renewals, extensions and
continuations-in-part thereof. Borrower represents and warrants that Schedules
A, B and C attached hereto set forth any and all Intellectual Property in
connection to which Borrower has registered or filed an application with either
the United States Patent and Trademark Office or the United States Copyright
Office, as applicable. Bank shall release and terminate its security interest in
Borrower’s Intellectual Property upon satisfaction of Borrower’s Obligations
(other than inchoate indemnity obligations and any other obligations which, by
their terms, are to survive the termination of the Loan Agreement), and shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Borrower to effect the release and termination of
such security interest and to re-vest in Borrower the full title to the
Intellectual Property. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute the same instrument.

 

[signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.

 

  BORROWER:   USA TECHNOLOGIES, INC. Address of Borrower:     By: /s/ Stephen P.
Herbert   100 Deerfield Lane, Suite 140 Name: Stephen P. Herbert Malvern, PA
19355 Title: Chairman and Chief Executive Officer Attn: Chief Financial Officer
  Fax: 610-989-0344   Email: lmaxwell@usatech.com         BANK: Address of Bank:
    HERITAGE BANK OF COMMERCE 150 South Almaden Blvd.   San Jose, CA 95113 By:
/s/ Karla Schrader   Attn:  Mike Hansen Name: Karla Schrader Fax:  (408)
947-6910 Title: VP Email:  Mike.Hansen@herbank.com  

 

 

 

 

SCHEDULE A

 

Copyrights

 

If None, check this box: þ

 

 

 

 

SCHEDULE B

 

Patents

 

Description  

Patent / Application

Number

An in-vehicle device for wirelessly connecting a vehicle to the internet and for
transacting e-commerce and e-business   6,856,820 Apparatus and methods for
monitoring and communicating with a plurality of networked vending machines  
5,844,808 Apparatus, system, and methods for retrofitting vending systems with
wireless communication  

Serial #:

14/681,463

Card reader assembly   7,690,495 Cashless vending transaction management by a
vend assist mode of operation   7,693,602 Cashless vending transaction
management by a vend assist mode of operation   7,076,329 Cashless vending
system with tethered payment interface   7,464,867 Communicating interactive
digital content between vehicles and internet based data processing resources
for the purpose of transacting e-commerce or conducting e-business   6,615,186
Communication interface device for managing wireless data transmission between a
vehicle and the internet   7,003,289 Credit and bank issued debit card operated
system and method for controlling a prepaid card encoding/dispensing machine  

5,637,845

(Expired)

Credit and bank issued debit card operated system and method for controlling a
vending machine  

6,152,365

(Expired)

Credit card and bank issued debit card operated system and method for
controlling and monitoring access of computer and copy equipment  

5,619,024

(Expired)

Credit card, smart card and bank issued debit card operated system and method
for processing electronic transactions  

6,119,934

(Expired)

Dataport  

D423,474

(Expired)

Devices and Methods for Providing Cashless Payment and Diagnostics for Vending
Machines   8,373,558 Dynamic identification interchange method for exchanging
one form of identification for another   6,754,641 Electronic commerce terminal
enclosure  

D428,047

(Expired)

Electronic commerce terminal enclosure with brackets  

D441,401

(Expired)

Electronic commerce terminal enclosure for a vending machine  

D428,444

(Expired)

Electronic commerce terminal enclosure for a vending machine  

D437,890

(Expired)

External power management device with current monitoring precluding shutdown
during high current   6,243,626

 

 

 

  

Laptop data port enclosure  

D415,742

(Expired)

MDB transaction string effectuated cashless vending   7,131,575 Method and
Apparatus for Conserving Power Consumed by a Refrigerated Appliance Utilizing
Audio Signal Detection   7,286,907 Method and apparatus for conserving power
consumed by a vending machine utilizing audio signal detection   7,856,289
Method and Apparatus for Power Management Control of a Compressor-Based
Appliance that Reduces Electrical Power Consumption of an Appliance   6,975,926
Method and Apparatus for Power Management Control of a Compressor-Based
Appliance that Reduces Electrical Power Consumption of an Appliance   7,200,467
Method of constructing a digital content play list for transmission and
presentation on a public access electronic terminal   7,805,338 Method of
transacting an electronic mail, an electronic commerce, and an electronic
business transaction by an electronic commerce terminal operated on a
transportation vehicle   6,622,124 Method to obtain customer specific data for
public access electronic commerce services   6,606,605 Mounting bracket for
mounting a cashless payment terminal to a vending machine   D480,948 Paper guide
for a point of sale terminal   D475,750 Point of Sale Terminal Mountable on a
Vending Machine   D543,588 Power-conservation system for computer peripherals  

5,477,476

(Expired)

Power conservation system based on indoor/outdoor and ambient-light
determination   6,801,836 Printer bracket for point of sale terminal   D475,414
Printer bracket for point of sale terminal   D476,036 Refrigerated vending
machine exploiting expanded temperature variance during power-conservation mode
  6,389,822 Refrigerated vending machine exploiting expanded temperature
variance during power-conservation mode   6,581,396 Refrigerated vending machine
exploiting expanded temperature variance during power-conservation mode  
6,898,942 Refrigerated vending machine exploiting expanded temperature variance
during power-conservation mode   6,931,869 Sign holder  

D418,878

(Expired)

System and method for networking and controlling vending machines  

6,056,194

(Expired)

System and method for networking and controlling vending machines  

6,321,985

(Expired)

System for Providing Remote Audit, Cashless Payment, and Interactive Transaction
Capabilities in a Vending Machine   6,505,095

 

 

 

  

Systems and methods for sending information to mobile devices utilizing mobile
device identifiers  

Serial #:

14/681,294

Systems and methods for wireless authorization of transactions with mobile
payment devices  

Serial #:

14/499,796

Transacting E-commerce and Conducting E-business Related to Identifying and
Procuring Automotive Service and Vehicle Replacement Parts   6,389,337
Transceiver base unit   D478,577 Unattended retail systems, methods and devices
for linking payments, loyalty, and rewards   9,245,269 Universal interactive
advertising and payment system for public access electronic commerce and
business related products and services   6,609,102 Universal interactive
advertising and payment system network for public access electronic commerce and
business related products and services   6,604,085 Universal interactive
advertising and payment system network for public access electronic commerce and
business related products and services   6,601,038 Universal interactive
advertising and payment system network for public access electronic commerce and
business related products and services   6,601,037 Universal interactive
advertising and payment system network for public access electronic commerce and
business related products and services   6,611,810 Universal interactive
advertising and payment system network for public access electronic commerce and
business related products and services   6,604,086 Universal interactive
advertising and payment system network for public access electronic commerce and
business related products and services   6,601,039 Universal interactive
advertising and payment system network for public access electronic commerce and
business related products and services   6,606,602 Universal interactive
advertising and payment system network for public access electronic commerce and
business related products and services   6,615,183 Universal interactive
advertising and payment system network for public access electronic commerce and
business related products and services   6,604,087 Universal interactive
advertising and payment system network for public access electronic commerce and
business related products and services   6,601,040 Universal interactive
advertising and payment system network for public access electronic commerce and
business related products and services   6,609,103

 

 

 

  

Universal interactive advertising and payment system network for public access
electronic commerce and business related products and services   6,629,080
Universal interactive advertising and payment system network for public access
electronic commerce and business related products and services   7,089,209
Universal interactive advertising and payment system network for public access
electronic commerce and business related products and services   6,643,623
Universal interactive advertising and payment system network for public access
electronic commerce and business related products and services   6,684,197
Universal interactive advertising and payment system network for public access
electronic commerce and business related products and services   6,807,532
Universal interactive advertising and payment system network for public access
electronic commerce and business related products and services   6,763,336 User
interface bracket for a point of sale terminal   D475,751 User interface bracket
for a point of sale terminal   D476,037 Vehicle related wireless scientific
instrumentation telematics   6,895,310 Vehicle related wireless scientific
instrumentation telematics   6,853,894 Vending approval systems, methods, and
apparatus using card readers   9,159,182 Vending interface controller   D727,428
Vending machine cashless payment terminal   D477,030 Vending machine nutritional
information display system using standard inventory control system components  
8,788,341 Vending machine nutritional information display system using standard
inventory control system components   8,583,280 Wireless system for
communicating cashless vending transaction data and vending machine audit data
to remote locations   7,593,897 Wireless system for communicating cashless
vending transaction data and vending machine audit data to remote locations  
7,865,430 Wireless system for communicating cashless vending transaction data
and vending machine audit data to remote locations   7,630,939 Wireless system
for communicating cashless vending transaction data and vending machine audit
data to remote locations   8,596,529 Wireless system for communicating cashless
vending transaction data and vending machine audit data to remote locations  

Serial #:

14/071,021

Wireless Vehicle Diagnostics Device and Method with Service and Part
Determination Capabilities (as amended)   7,502,672

 

 

 

 

SCHEDULE C

 

Trademarks

 

Description  

Serial / Registration

Number

 

Application /
Registration

Date

BLUELIGHT SEQUENCE   3352247   12/11/2007 ENERGYMISER   3424496   5/6/2008
SNACKMISER   2920610   1/25/2005 CM2IQ   3130829   8/15/2006 VM2IQ   3130828  
8/15/2006 VENDINGMISER   2628447   10/1/2002 EPORT  

77948652

(Abandoned)

(Dead)

  3/2/2010 PAYDOT  

77597651

(Abandoned)

(Dead)

  10/22/2008 EPORT EDGE   3764912   3/23/2010 CREATING VALUE THROUGH   4139315  
5/8/2012 EPORT CONNECT   3462181   7/8/2008 USALIVE   2845393   5/25/2004 E-PORT
  2724498   6/10/2003 E-PORT   2700645   3/25/2003 THE OFFICE THAT NEVER SLEEPS
 

2552992

(Cancelled)

(Dead)

  3/23/1999 TRANSACT   2598187   7/23/2002 PC EXPRESS   2520390   12/18/2001 USA
TECHNOLOGIES   2020215   12/3/1996 BLUELIGHT SEQUENCE   85907829   4/18/2013
BUSINESS EXPRESS   2234770   3/23/1999 EPORT   86070271   9/20/2013 EPORT GO  
4513884   4/15/2014 EPORT MOBILE   4542131   6/3/2014 EPORT MOBILE & DESIGN  
4713726   3/31/2015 ESUDS   4354183   6/18/2013 INTELLIGENT VENDING   3641380  
6/16/2009 QUICK CONNECT  

86068891

(Abandoned)

(Dead)

  9/19/2013 USA TECHNOLOGIES   4903734   2/23/2016 USA TECHNOLOGIES   4903756  
2/23/2016 VENDSCREEN   4716736   4/7/2015 VENDSCREEN   4827283   10/6/2015

 

 

  

